      Case 2:20-cv-00364-MHT-CSC Document 9 Filed 08/31/20 Page 1 of 2




     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


MICHAEL COLLINS, JR.,      )
                           )
     Plaintiff,            )
                           )                    CIVIL ACTION NO.
     v.                    )                      2:20cv364-MHT
                           )                           (WO)
ROBERT M. HENLINE, et al., )
                           )
     Defendants.           )

                                 OPINION

      Pursuant to 42 U.S.C. § 1983, plaintiff, an inmate

in    the     Elmore     County      Jail,      filed    this     lawsuit

contending that the conditions of confinement in the

jail are unsanitary and unsafe.                  This lawsuit is now

before the court on the recommendation of the United

States      Magistrate      Judge     that      plaintiff’s     case     be

dismissed without prejudice for plaintiff's failures to

prosecute this action and comply with the orders of the

court.      There are no objections to the recommendation.

After an independent and de novo review of the record,

the    court      concludes      that     the     magistrate      judge’s

recommendation should be adopted.
Case 2:20-cv-00364-MHT-CSC Document 9 Filed 08/31/20 Page 2 of 2




An appropriate judgment will be entered.

DONE, this the 31st day of August, 2020.

                                /s/ Myron H. Thompson
                             UNITED STATES DISTRICT JUDGE
